 NEW MEXICO TRANSPORTATION COMPANY, INC.47closer to those of the other clerks thanto those of the operatingemployees. Accordingly, we will include them in the unit ofclerical employees .We find that the following units of employees of the Em-ployer at its Doremus Avenue terminal are appropriate withinthe meaning of Section9 (b) of the Act:(1)All operating employees, including tank trucksalesmen,rack truckdrivers, truck mechanics, pump mechanics, ware-housemen, yardmen, and truck and car washers, but excludingoffice clerical employees, salesmen, junior salesmen, realestate representatives,professional employees,guards, 11 andsupervisors as defined in the Act.(2)All office clerical employees, including senior clerks,intermediate clerks, and junior clerks, but excluding confi-dential employees, u guards, and supervisors as defined inthe Act.[Text of Direction of Elections omitted from publication.]13 There is one employee classified by the Employer as a watchman. As he spends partof his time watching for intruders, we find that he is a guard within the meaning of the Act.Walterboro Manufacturing Corporation, 106 NLRB 1383.14 The parties stipulated that K. E. Albert, A. T. Dougher, and A. Christiansen are con-fidential employees and agreed that they should be excluded from the unit. We will, therefore,exclude them.NEW MEXICO TRANSPORTATION COMPANY, INC.andDI-VISION 1483, AMALGAMATED ASSOCIATION OF STREET,ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEESOF AMERICA, AFL. Case No. 33-CA-213. November 13,1953DECISION AND ORDEROn July 10, 1953, Trial Examiner Wallace E. Royster issuedhisIntermediateReport in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices, and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattachedhereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dis-missal of those allegations. Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, and107 NLRB No. 8.4 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in the case, and finds merit in the Respond-ent's exceptions .1.We do notagreewith the Trial Examiner that the pre-ponderance of the evidence establishes that the Respondent, inviolation of Section 8 (a) (3) and(1) of the Act, discriminatorilydischargedOma McReynolds because she was primarilyresponsible for the Union's organizing the Respondent's officeemployees and not because of her inattention to her dutiesand poor work performance, as the Respondent insists. Whatapparently persuaded the Trial Examiner, in part at least,to reject the Respondent'sasserted reason for the dischargewas his belief that McReynolds had not been previouslycriticized in a serious manner for her alleged deficiencies.However,McReynolds, herself, testified that her immediatesupervisor, Lee Chambers, had indicated dissatisfaction withher production record to the point of comparing her perform-ance with the amount of work he could turn out. We cannotassume that such criticism was intended to be taken lightly.Moreover, it is not without significance that Chambers, whocomplained to Garton, the Respondent's comptroller andassistant secretary-treasurer,about McReynolds'deficiencies,and thereby was virtually responsible for her discharge, wasby no means an individual hostile to the organization of theRespondent's office employees. Indeed, it was Chamberswho started the union movement among the clerical employeesshortly before his promotion to a supervisory position.According to McReynolds' testimony, Chambers approachedher concerning organizing the clerical employees and shevolunteered the use of her home for a meeting place onlybecause Chambers told her that his homewas toosmall forthe purpose.The foregoing undisputed facts do not stand alone in castingdoubt upon the validity of the Trial Examiner's finding thatthe Respondent was motivated by antiunion considerations indischarging McReynolds. The record is devoid of any evidenceof hostility on the Respondent's part to the organization of itsemployees, and particularly to the Union herein. In fact, notonly is there no history of union animus, but the Respondenthas bargained with the Union as the representative of theRespondent's drivers. In the facts and circumstances of thiscase,we are not convinced that the Respondent penalizedthisemployee because of her membership in or activitieson behalf of the Union.Contrary to the impression of our dissenting colleague,we do not hereby reject any of the Trial Examiner's credibilityfindings. It is on the basis of the facts as set forth by theTrial Examiner, and as fully set out in the Intermediate Report,that we reach a contrary conclusion. The suggestion that wehave reversed a credibility finding based on observation ofwitnesses,must arise from the fact that at one point theTrial Examiner discredited Garton's and Chambers' testimony NEW MEXICO TRANSPORTATION COMPANY, INC.49"to the effect that McReynolds had so abruptly become anundesirable employee, because of the quality or quantity ofher work." The Trial Examiner did not discredit the testi-mony of these two witnesses that they had observed McReynolds'work performance and found it below standard. Instead, heconcluded, from her testimony, that she had not been criti-cized in any serious manner.Indeed,Garton's testimony that McReynolds' performancehadmade her undesirable was a statement of the assertedreasonfor the discharge, and his way of denying the allegationthather union activity, instead, was objectionable to theRespondent. In rejecting this testimony of the witnesses, theTrial Examiner was merely disagreeing with their contentionas to what motivation truly underlay the discharge. We, inturn, after considering all of the same facts revealed in therecord, reach a conclusion different from that of the TrialExaminer.We not only do not depart from the salutarypracticementioned in the dissent, but like our colleague, fullyintend to continue to accept the credibility findings of TrialExaminers based on their personal observation of the demeanorof witnesses,unlessthe clear preponderance of allthe relevantevidence demonstrates that the Trial Examiner's resolutionwas incorrect.As the preponderance of the evidence does not establishthat the Respondent was motivated by antiunion considerationsin discharging McReynolds, we shall overrule the Trial Ex-aminer's contrary conclusion and dismiss these allegationsof the complaint.2.The Trial Examiner also found a single instance ofinterrogation of an employee to be violative of Section 8 (a) (1)of the Act. We are not convinced that, under the facts andcircumstances of this case, such an isolated act interfereswith, restrains, and coerces employees in the exercise of theirself-organizational rights within the meaning of Section 8 (a) (1)of the Act.As we have found that the Respondent has not engaged inany unfair labor practices alleged in the complaint, we shalldismiss the complaint in its entirety.[The Board dismissed the complaint.]Member Peterson, dissenting:Iam unable to concur in the majority's reversal of theTrial Examiner's finding that the Respondent, in violation ofSection 8 (a) (3) and (1) of the Act, discriminatorily dischargedemployee Oma McReynolds because of her union organiza-tionalactivities.Inmy opinion, the majority's decisionrepresents a departure from the Board's salutary practice,which the courts have approved, to accept the Trial Examiner'scredibility findings based on his personal observation of thedemeanor of witnesses, unless the clear preponderance of all 5 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe relevant evidence demonstrates that the Trial Examiner'sresolution was incorrect. iAs fully discussed in the Intermediate Report, McReynolds,before her discharge,was in the Respondent'semploy foralmost 3 years and was admittedly a good employee at leastuntil sometime in October 1952, when she allegedly becameinattentive to her duties and her work allegedly began todeteriorate.During that period she received 4 pay increasesand was progressively advanced to more difficult work. Herlast increase was given the preceding September at whichtime, according to McReynolds'undisputed testimony,Garton,the Respondent'scomptroller and assistant secretary-treas-urer,cryptically told her,in reply to her remark that shehad been wondering how long she would have to wait for theincrease,"Just stick with me."In the face of this recox'd ofMcReynolds'serviceas a satisfactory employee, Garton,whom the Trial Examiner discredited,testified that in October,Chambers called his attention to the deterioration in herwork and that he probably decided to discharge her thefollowingmonth but withheld such action on advice of counseluntil January 1953, because of the pendency of a representa-tion proceeding which the Union had instituted.Itappears to me, as it did to the Trial Examiner, that itwas more than a mere fortuitous circumstance that the allegeddeterioration in McReynolds'work should conveniently coincidewith the union organizational activities among the officeemployees,whichincluded union meetings in McReynold'shome, and that Garton's decision to discharge McReynoldsshould follow so closely the Union's request on October 28for recognition as the majority representative of the officeemployees.The incredulousness of the Respondent's ex-planation for McReynolds'discharge becomes more apparentwhen we consider McReynolds'credited testimony that neitherGarton nor McReynolds'immediate supervisor,Chambers,ever reprimanded her for her alleged deficiencies or warnedher that she courted discharge if she did not improve, aswould be reasonably expected where, as here,the employeeconcededly had a good employment record. Indeed, Gartonand Chambers admitted not reprimanding or warning her.AlthoughMcReynolds also testified that Chambers told herthat she was not turning out as much work as he could do, Icannot assume that such a statement was intended to, oractually did, serve as a warning to McReynolds that her jobwas precarious if she did not improve.In fact,McReynoldstestified without contradiction that at the time of her dischargeshe complained to Garton that if her work was unsatisfactory,'Standard Dry Wall Products, Inc., 91 NLRB 544, enfd. 188 F. 2d 262 (C A. 3); N. L R. Bv.Dant & Russell, Ltd., 92 NLRB 307, enfd. 207 F. 2d 165 (C. A. 9), cf. N. L. R. B. v.Universal Camera Corp., 190 F. 2d 429 (C. A. 2), on remand from Universal Camera Corp.v. N. L. R. B., 340 U. S. 474. NEW MEXICO TRANSPORTATION COMPANY, INC.51she should have atleast been forewarned.There is no evidencethat Gartondenied this assertion.Itisalso significantthatMcReynoldstestifiedwithoutcontradiction thatGarton in the past had expressed satisfactionwith her work.'Moreover,she crediblytestifiedthat she hadalways done the work that was normallyexpected of her.In view ofthe foregoing evidence,much of whichis undis-puted, I am not persuaded that the preponderance of theevidencewarrants disturbingthe TrialExaminer'scredibilityfindings.Accordingly,Iwould sustain his finding that theRespondentdiscriminatorilydischargedMcReynoldsin viola-tion of theAct and orderher reinstatementwith back pay.Member Murdocktook no part in the consideration of theabove Decisionand Order.2 There is evidence that on one occasion in June 1952, Garton told her to discontinue thepractice of going for coffee in the afternoon This practice thereafter ceased.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by Division 1483,Amalgamated Association of Street,ElectricRailway and Motor Coach Employees of America, AFL, herein called the Union, the GeneralCounsel of the National Labor Relations, Board issued his complaintagainstNew MexicoTransportation Company, Inc., herein called the Respondent, alleging that the Respondent hadcommitted unfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 161, hereincalled the Act.In respect to unfair labor practices,the complaint alleges in substance that the Respondentinterrogated employees concerning their union affiliation,threatened and warned them torefrain from assisting or becoming members of the Union, withheld a wage increase in orderto affect the result of a representation election, and on January 21, 1953, discriminatorilydischarged its employee, Oma B. McReynolds.Respondent's answer denies the commission of unfair labor practices.Pursuant to notice a hearing was held before the undersigned Trial Examiner in Roswell,New Mexico, on June 2 and 3, 1953. The General Counsel and the Respondent were representedby counsel, participated in the hearing, and were afforded full opportunity to examine andcross-examine witnesses and to introduce evidence relevant to the issues. At the conclusionof the taking of evidence counsel for the Respondent made motions to dismiss, directed tothe various unfair labor practices alleged in the complaint, upon which I reserved ruling.The motions are disposed of in accordance with the findings, conclusions, and recommenda-tions hereinafter made.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New Mexico corporation with its principal office and place of businessinRoswell, New Mexico. It is now and at all times herein mentioned has been engaged inthe transportation of passengers, baggage, express, and mail by motor coach. During the12-month period preceding the issuance of the complaint the Respondent has maintainedoffices and other facilities at various points in New Mexico and Texas, and has been engaged 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the transportation of passengers,baggage, express,and mail by motor coach on regularschedules between points in those States.Itsannual revenues exceed$100,000, of whichapproximately 40 percent derives from the transportation of persons and things in interstatecommerce.J.I.THE ORGANIZATION INVOLVEDThe Union is a labor organization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Respondent.Ill.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionRespondent employs about 10 clerical workers in its principal office at Roswell, who havenot been represented for purposes of collective bargaining.In early August some of themmet at the residenceof Oma McReynoldsto discussthe possibilityof forming or joining aunion. Among those present wasLee Chambers,who laterthat monthwas promoted to asupervisoryposition in Respondent's office,and ThomasHardin.Shortly after the occurrenceof this meeting,accordingto Hardin,as he was leaving the office at the closeof a workday,H. L. Garton,Respondent's comptroller and assistant secretary-treasurer,stopped him andasked ifHardin hadbeen invited to jointhe Union.Hardin saidthat he had.Garton then askedwhat Hardinthought about it. Hardin replied thathe hadnot yet made up his mind.Gartonthenwent on to say,"Do you thinkthe Union can do more for you than I could? " Hardinansweredthat he did notknow.Whencalled as a witness,Garton at first deniedthat any suchconversation occurred,but on cross-examination recalledthatin talking to Hardin he mayhave mentioned"what he thoughtaboutthe Union, if he had heardof it"and explained thatthere hadbeen some rumor that the office employees were considering joining a union.Gartonadmitted that it was possible that he asked Hardin howthe latter felt about that idea.InviewofHardin'stestimony and Garton'sadmission,it is clearthat the latter didinterrogate the formerin connection with his convictionsor desires in respect to a union.As the Boardhas consistently found such interrogationto constituteper se a violation ofthe Act, I find that by Garton's inquiries the Respondent interferedwith,restrained, andcoercedits employees in the exerciseof rights guaranteed in Section7 of the Act and therebyhas violatedSection 8(a) (1) of the Act.The movetoward organization progressed and on October 28, the Respondent was notifiedby the Union that a majority of the officeemployees had designated it to represent them,thatitwas prepared to presentproofof this claim,and that it desired to begin negotiationsin respect to wages,hours, and other conditions of employment. Within a fewdays Respondentwas notifiedby the Wage StabilizationBoard that its petition for permission to establishhigherwage rates for mechanical,station, and office employeeshad been approved.' Afterthe Union had fileda petition for certification,aboutmid-November,in a conversation withHardin,PaulMcCutchen,Respondent's president,said, according to Hardin's credited andundeniedtestimony, thatwage increases had been approved for everyoneother than thedrivers,but as the Union was seeking recognition as representativeof the officeworkers,he,McCutchen, had "decidedtowait andsee what theywas going to do before putting outthe raise." This bit oftestimony was offeredfor the obviouspurpose ofestablishing thatthe Respondent was holdingout to the employees a promise of increasedwages should theywithdraw their support from the Union,and threatening that an approved wage increase wouldnot be placed in effect if the Union established its majority.Karl Mueller, Respondent'scounsel, testified that uponlearning ofthe Union's claim and of the authorityto install newand increased wage rates,he advised the Respondentto withholdany actionir.:hat respectuntil the question of representation was resolved,and to respondto anyinquiry of an em-ployee in thematter that wage rates would remain unchanged pending theholding of theelection.Mueller explainedthat hefeared the granting of a wage increase during thependencyof the petitionmight be construed as an attempt to influence the employees againstthe Unionand thusform the basis for an unfair labor practice charge.i The petition was filed in September It is not contended, or found, that the filing wasmotivated by any unlawful purpose. NEW MEXICO TRANSPORTATION COMPANY, INC.53The granting of a wage increase at a time when an unresolved question of representationexists is not per se an unfair labor practice,although it may be evidence of one.If, in con-text, it appears tit the increase is granted or withheld in order to influence employees inthe exercise of statutory rights, it may amount to such coercion as the Act forbids. Thestatement attributed to McCutchen is not clearly coercive. It is as susceptible of the interpre-tation that the wage increase would be withheld pending the necessity of bargaining in suchmatters as of any other. I find that the Respondent did not commit an unfair labor practiceby the announcement in respectto thewage increase.B. The discharge of Oma McReynoldsMcReynolds became Respondent'semployee in April 1950 as a general office worker at75 cents an hour. In September of that year her wage was increased to 80 cents.In March1951 she was transferred to a different type of work in the office, and in August of that year,alongwith other employees,received a further increase. InJanuary1952 her wage wasraised to 90 cents, and in March, Garton, who was her superior, transferred her to differentand apparently more difficult work, telling her thatshe would get a wage increase.In Septem-ber 1952, Garton told McReynolds that her wage as of September 1 had been increased to $1an hour. McReynolds commented that she had wondered how long she would have to wait forit.Garton answered, cryptically, "Just stick with me." As has been said, a meeting of theoffice employees concerning the possibility of self-organization was held at McReynolds'house in early August.Furthermeetings took place in September,October,and December ofthat year. At the October meeting eight of the employees, McReynolds among them, madeapplication to the Union for membership. On December 8, Respondent's drivers began astrikewhichlasted untilabout January 20, 1953.2 For the period of the strike some of theclerical work, related to the amount of passenger traffic,lessened or ceased,but the officeforce was retained and McReynolds was assigned to bring more nearly to date Respondent'srecords on past reclaims. On January 21, 1953, Garton told McReynolds that he had beenmaking a check on her work and found that she was not producing enough. McReynolds saidthat she was unaware of it, that she thought her work was pretty well caught up, and that shefelt that she had mastered the routine , of her new duties. McReynolds went on to say thatshe thought she should have had a little warning, having been there nearly 3 years, and thatat least she should have been told if she had not been producing work to the satisfaction ofGarton. Garton said, according to McReynolds, that he had to make a report how much eachemployeewas doing,that he disliked to report that McReynolds was not producing as muchas she had, and that he desired her to resign. This McReynolds refused to do, and so Gartondischarged her. According to McReynolds Garton had expressed himself in the past as beingsatisfiedwith her work, and that the only occasion upon which he said anything reflectingupon her conduct as an employee was in June of 1952 when he asked her not to go out forcoffee in the afternoon. According to McReynolds she then ceased that practice.Lee Chambers, who it may be recalled was one of the employees present at the first meetinginMcReynold's home concerning the Union, testified that he was promoted to a supervisoryposition in late August and as such became McReynolds immediate superior. In October,according to Chambers, he noted that McReynolds was not doing as much work as she shouldandwas spending much time either in unnecessary trips out of the office or at her deskstaring vacantly about or filing her nails. He reported this development to Garton, he testified,who finally instructed him to keep a close check on the amount of McReynolds' productionand to report the result to him. Chambers testified that for the period from about December4 to December 18 he observed McReynolds daily and made a calculation at the end of eachday of the amount of work she had produced. From his familiarity and experience in thesame type of work, Chambers testified that McReynolds' production was woefully inadequate.According to Chambers, he continued to observe McReynolds. althoug:not so closely, untilthe time of her discharge and that her work performance continued to jXteriorate. Chambersreported the result of his observations to Garton, without recommendation. Chambers testi-fied that all employees understood that there was a coffee break in the morning and if theywanted to go downstairs in the afternoon for a similar purpose the Respondent did not object.2 The drivers were represented by the same organization as that seeking to represent theoffice workers but the strike was confined to the drivers 54DECISIONSOF NATIONAL LABOR RELATIONS BOARDChambers testified that in November he told McReynolds that she was not turning out asmuch work as he,Chambers, could on the same assignment.Garton testified that Chambers had complained to him about McReynolds'deficienciessometime in October and that in contrast to the very good work she had previously done itappeared that her attention to her duties was not what it should be. According to Garton,the volume of McReynolds production from October became steadily less, resulting in herdischarge.Garton testified that before the detailed check on McReynolds'work had beenmade he had determined to discharge her and in late November had consulted with AttorneyMueller in that respect.On Mueller's advice to delay the discharge until after the repre-sentationelection,he postponed any action.3Garton denied that he had knowledge of theemployee meetings in McReynolds'home or that he had any information tending to connectMcReynolds with the movement toward organization.Chambers denied that he ever mentioned to Garton the fact that the first employee meetingwas held at McReynolds'home.But I have found that Garton interrogated Hardin in connec-tionwith the possibility of a union representing the office employees,so it is clear thatGarton had at least a suspicion that something of the sort was going on. When it is con-sidered that all of the employees involved, no more than 10, worked in the same office in asmall town,that the subject of organization was one of comment among them,4the probabilitythatGarton knew of the meetings and where they were held is a strong one. The action ofGarton in discharging a promising and, until recently,highly satisfactory employee withoutattempting to discover a reason for her alleged lack of production, is strange.McReynoldstestified that neither Garton nor Chambers had criticized her work in any serious manner orhad suggested to her that she was inviting discharge.I credit her testimony.Garton saidthat he decided to let McReynolds go sometime in November at a time, from his own testi-mony,when her poor production had only recently come to his attention.The progress ofMcReynolds in her employment appears to have been steady and sure through September1952.Itisof course possible that she did abruptly,in October, manifest such a lack ofinterest in her work as to merit some criticism, but if that were so one would expect anemployer faced with such a circumstance to speak to the employee in an attempt to diagnosethe difficulty.Here nothing of the sort was done and the conduct of Garton and Chambers inDecember is suggestive of a plan to obtain evidence theretofore lacking. McReynolds testifiedthat the summation of her productive efforts given by Chambers for the period December 4to 18, was incomplete;that some of the work that she did was not reflected in his testimony.Having made no record of precisely what she did on each day,she could not of course testifyexcept generally that she did the work which normally was expected of her.There is testi-mony of McReynolds,which is undenied and therefore credited, that shortly before ChristmasGarton told the office workers that the Respondent was attempting to find enough work tooccupy them for the period of the strike, but that perhaps unavoidably there would be some"thumb twiddling."From this it would seem at least possible that during the period of thestrike the Respondent did not expect or need such a wholehearted effort on the part of theoffice employees as would be required during a time of normal operation.McReynolds was one of the leaders in the movement to organize the office employees;meetings held in that connection at her home were certainly known to Chambers and probablytoGarton;she was a satisfactory and competent employee in the opinion of Garton untilOctober 1952;the deterioration in McReynolds'work performance following October, if itinfactexisted,was never brought to her attention; and Garton's decision to dischargeMcReynolds was made within the month following the Union's request for recognition. Con-sidering these criteria and circumstances I find that Garton knew of McReynolds'interestin the Union and determined upon McReynolds'discharge for that reason. I am convincedthat the survey of McReynolds'work in December was made in an effort to provide Respond-ent with a pretext for discharge.Neither the testimony of Garton and Chambers to the effectthatMcReynolds had so abruptly become an undesirable employee because of the quality orquantity of her work,nor the demeanor of either in giving it,rang true.I do not credit them.Ifind that Oma McReynolds was discharged on January21, 1953,because in the opinionof the Respondent she was one of those primarily responsible for the movement towardunion organization among the office employees and that her discharge necessarily dis-couragedmembership in and activity in behalf of the Union.I find,therefore,that by thedischarge of McReynolds the Respondent violated Section 8 (a) (3) of the Act.3The election,which the Union lost,was conducted January 9, 1953.4After his promotion,Chambers occasionally asked Hardin what progress the Union wasmaking. Hardin's customary answer was that all the employees had signed up. NEW MEXICO TRANSPORTATION COMPANY, INC.55By this discharge the Respondent interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act, and thereby violated Section8 (a) (1) of the Act.IV,THE EFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent described in section, I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free now of commerce.V. THE REMEDYHaving ti,und that the Respondent has engaged in certain unfair labor practices, it will berecommended that it be ordered to cease and decease therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act. It therefore shall be recommendedthat the Respondent be ordered to offer to Oma B. McReynolds immediate and full rein-statement to her former or substantially equivalent position without prejudice to her seniorityor other rights and privileges and to make her whole for any loss of pay suffered because ofthe discrimination against her, by payment to her of a sum or money equal to the amountshe would have earned in her employment with Respondent from January 21, 1953, to thedate of offer of reinstatement, less her net earnings during that period. Back pay shall becomputed in accordance with the Board's Woolworth formula 5 on the basis of eachseparatecalendar quarter or portion thereof during that period. The quarterly periods, hereinaftercalled "quarters," shall begin with the first day of January, April, July, and October. Lossof pay shall be determined by deducting from a sum equal to that which she would haveearned for each quarter or portion thereof, her net earnings, 6 if any, in other employmentduring that period. Earnings in one particularquartershall have no effect upon the back-payliability for any other quarter.Itwill also be recommended that the Respondent make available to the Board on requestpayroll and other records convenient for or necessary to the checking of the amount of backpay due.Upon the foregoing findings of fact and upon the entire record in thecase, Imake thefollowing:CONCLUSIONS OF LAW1.Division 1483, Amalgamated Association of Street, Electric Railway and Motor CoachEmployees of America, AFL, is a labor organization within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the tenure of employment of Oma B. McReynolds theRespondent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.3.By the discharge of McReynolds and by interrogating an employee concerning hisdisposition toward the Union, the Respondent has interfered with, restrained, and coerceditsemployees in respect to rights guaranteed in Section 7 of the Act and thereby has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]5F. W. Woolworth Co , 90 NLRB 289.6Crossett Lumber Company, 8 NLRB 440APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that: 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTdiscourage membership in Division1483,Amalgamated Associationof Street,Electric Railway and Motor Coach Employees of America,AFL, orin any otherlabor organization of our employees by means of discharge or by discrimination in anyother fashion in regard to tenure of employmentor terms or conditions of employment.WE WILL NOTby means of discharge or interrogation or in any other manner inter-fere with, restrain,or coerce our employees in the exercise of the right to self-organi-zation,to form labor organizations,to join or assist tihe above-named Union oranyother labor organization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collective bargaining orothermutual aid or protection,or to refrain from any or all such activities,except tothe extent that such right may be affected by a valid agreement requiring membershipin a labor organization as a condition of employment as authorized by Section 8 (a) (3)of the Act.WE WILL offerto Oma B.McReynolds immediate and full reinstatement to her formeror substantially equivalent position, without prejudice to her seniority or other rightsand privileges previously enjoyed,and make her whole for any loss of earnings sufferedas a result of the discrimination against her.NEW MEXICO TRANSPORTATION COMPANY, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material,PENINSULA AUTO DEALERS ASSOCIATION of the CALI-FORNIA ASSOCIATION OF EMPLOYERSandRETAILCLERKS UNION, LOCAL 775, AFL, Petitioner. Case No.20-RC-2271. November 13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before M. C. Dempster,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of the employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The Petitioner seeks to represent a unit of all auto-mobile and truck salesmen employed by some 50 employer-members of the Peninsula Auto Dealers Association of theCalifornia Association of Employers, hereinafter referred toas the Association. The Intervenor, Local 111, AutomobileDrivers & Demonstrators Union, IBTCW & H of America,107 NLRB No. 22.